DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/22/2020 has been considered and entered.  The response was found to be persuasive based on the declaration by John Waynick dated 12/22/2020 over rejections based on indefiniteness of the statement “conventional non-aqueous converting agent” which are hereby withdrawn.  The response based on rejections made under obviousness of the claims were not found to be persuasive and hereby maintained.  New grounds of rejections based on indefiniteness of amended claims and over newly added claims are further made as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 – 49, 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a top temperature" in claim 20 is a relative term which renders the claim indefinite.  The term "top" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, what constitutes a top or optimal temperature will differ from person to person of ordinary skill in the art practicing the invention. For the sake of prosecution, any form of heating is understood as providing the limitation of “heating to a top temperature”.
Claim 53 recites a “pre-conversion grease composition” which is ambiguous as it is unclear if the composition is a grease composition or not a grease composition.  To the extent that the composition is grease having the claimed ingredients, the recited prior art teaches the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 23, 50 – 57 are rejected under 35 U.S.C. 103 as being unpatentable over Waynick (US 2017/0335229) and optionally further in view of Zhang et al. (US 5,885,942)
In regards to claim 1, Waynick teaches overbased calcium magnesium sulfonate grease compositions (abstract).  The grease is prepared by mixing base oil, overbased calcium sulfonate, overbased magnesium sulfonate, water as a converting agent, and one or more complexing agent which may also serve as a converting agent [0014 – 0017].  The overbased calcium sulfonate may be considered to be poor quality [0017].  The grease may optionally contain a facilitating acid [0019].  The grease is optionally milled [0045].  The overbased calcium sulfonate is present in amounts of from 10 to 45% or from 10 to 22% by weight of the grease [0020, Table 1]. 
Waynick teaches the composition can comprise bases such as calcium hydroxy apatite, calcium carbonate and calcium hydroxide [0029, Table 2].  The grease can comprise other conventional additives but the glycerol derivatives of the claims are not recited.  It is noted that glycerol derivatives such as glycerol oleates are well known grease additives which would have been obvious.  Or, else, at least in view of Zhang which teaches grease additives such as glycerol 
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the glycerol monooleate of Zhang in the composition of Waynick as Waynick allows for the presence of conventional additives in the grease.
In regards to claims 2, 3, Waynick and Zhang combined teach the grease that can comprise glycerol monooleate which is a mono-acyl glyceride derivative as claimed.
In regards to claim 4, Waynick and Zhang combined teach the grease having the claimed limitation as previously stated.
In regards to claim 5, Waynick and Zhang combined teach the grease.  Waynick teaches that the composition can optionally comprise acetic acid as a converting and complexing agent [0040].  Acetic acid is non-aqueous converting agent according to the claim [see 0004].
In regards to claim 6, Waynick and Zhang combined teach the grease which optionally comprises acetic acid as previously stated.  Since, it is optional, non-aqueous converting agents may be absent.  Waynick also prefers the absence of non-aqueous converting agents (abstract).
In regards to claims 7 – 10, Waynick and Zhang combined teach the grease having the claimed limitations such as containing calcium bases such as calcium carbonate, etc.  
In regards to claims 11, 12, Waynick and Zhang combined teach the grease as previously stated.  Waynick teaches the composition can be milled if desired [0045].
In regards to claims 13 – 19, Waynick and Zhang combined teach the grease having the claimed ingredients and thus would be expected to possess the claimed properties.  For instance, Waynick teaches the grease can have high dropping points such as 575ºF or higher [0024].  In Example 3, the grease has a dropping point of greater than 650ºF [0077, Table 4].
In regards to claim 20, Waynick and Zhang combined teach the grease having all of the claimed ingredients.  Waynick teaches the method of making the soap comprising mixing the ingredients and heating them until conversion occurs and optionally milling the grease [0045].  Thus, formation of a crystalline calcium carbonate and overbased calcium sulfonate is intrinsically provided.
In regards to claims 21 – 23, Waynick and Zhang combined teach the method having the claimed limitations as previously discussed.
In regards to claim 50, 53 – 57, Waynick and Zhang combined teach the composition having the claimed ingredients and thus would be expected to have the same properties as claimed.  It is noted that the order of mixing the ingredients to make the claimed grease is prima facie obvious.  Case law holds that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).


Claims 1 – 5, 7 – 57 are rejected under 35 U.S.C. 103 as being unpatentable over Waynick (US 2016/0230112) herein after referred to as Waynick’112 and optionally further in view of Zhang et al. (US 5,885,942)
In regards to claim 1, Waynick’112 teaches an overbased calcium sulfonate grease composition and a method of manufacture comprising added alkali metal hydroxide alone or in combination with a) calcium hydroxyapatite and/or added calcium carbonate used as calcium containing basis for reacting with complexing acids and/or b) at least one delay period between the addition of water as a converting agent and addition of a portion of a non-aqueous converting agent, wherein the delay period  may involve a period of time to adjust the temperature of the 
Waynick’112 teaches addition of conventional additives during heating or cooling steps in the grease formation process, and wherein the grease product can be optionally milled [0065, 0067].  Thus, the additives can be part of the formed grease.   Such additives commonly recognized as conventional grease additives include glycerol monooleate and would have been obvious.  Or, else, at least in view of Zhang which teaches grease additives such as glycerol monooleate friction modifier, the use of such additives would have been obvious in the grease of Waynick’112 (abstract).
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the glycerol monooleate of Zhang in the composition of Waynick’112 as Waynick’112 allows for the presence of conventional additives in the grease.
In regards to claims 2, 3, Waynick’112 and Zhang combined teach the grease that can comprise glycerol monooleate which is a mono-acyl glyceride derivative as claimed.
In regards to claim 4, Waynick’112 and Zhang combined teach the grease having the claimed limitation as previously stated.  The calcium sulfonate is present in amounts of less than 36% in the composition [0016].
In regards to claims 5, 7, 8, Waynick’112 and Zhang combined teach the grease having the claimed limitation as previously stated.  The grease can comprises less than 30% or less than 22% of calcium sulfonate [0025].
In regards to claim 9, Waynick’112 and Zhang combined teach the grease.  Waynick’112 teaches poor quality calcium sulfonate [0024].
In regards to claim 10, Waynick’112 and Zhang combined teach the grease having the recited components.  Waynick’112 teaches the grease comprises complexing agent such as boric acid, acetic acid, phosphoric acid, 12-hydroxystearic acid [0026, 0042].  The composition can also comprise other facilitating acids and alkali metal hydroxide [0047].
In regards to claims 11, 12, Waynick’112 and Zhang combined teach the grease as previously stated.  Waynick’112 teaches the grease can be optionally milled [0067].
In regards to claims 13 – 19, Waynick’112 and Zhang combined teach the grease having the claimed ingredients and thus would be expected to have the same properties as claimed.  The composition can having a dropping point of 650F or higher [0025].
In regards to claim 20, Waynick’112 and Zhang combined teach the method of preparing a grease.  Waynick’112 teaches mixing overbased calcium sulfonate and calcium carbonate, water, facilitating acid and conventional non-aqueous converting agents, reacting the mixture with heating until conversion of the calcium carbonate, and wherein the addition of additives (i.e., glycerol monooleate) are made during the final heating or cooling step [0046, 0064].  The ingredients and mixing steps are taught.  Case law holds that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
In regards to claims 22 – 24, Waynick’112 and Zhang combined teach the grease and the method having the claimed limitations as previously stated.
In regards to claims 25, 26, Waynick’112 and Zhang combined teach the grease and the method.  Waynick’112 teaches the hexylene glycol as the conventional non-aqueous converting agent [0065].
In regards to claims 27 – 49, Waynick’112 and Zhang combined teaches the grease and method of making it having the claimed ingredients.  In one embodiment, Waynick’112 teaches a conversion time of 45 minutes after the addition of non-aqueous converting agent [0069].
In regards to claims 50 – 57, Waynick’112 and Zhang combined teach the grease having all of the claimed ingredients which can be added during the process of making the grease and thus would be a part of the grease and not additives (i.e., ingredients added after), or they may be added after the formation of the grease as discussed above.  Since the glycerol derivative can be added during the formation of the grease, reaction of the additive ingredients such as glycerol and its subsequent hydrolysis would be expected [0045].  Since the grease comprises the same ingredients and is prepared the same way as in the claimed composition, similar properties would be expected.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that the references of Waynick ‘229 or Waynick’112 cannot be combined with Zhang to arrive at the claimed invention because neither reference teaches addition of glycerol derivatives as claimed or mixing of additive ingredients during the formation of the grease.  The argument is not persuasive.
The references teaches the limitation of claims 1 – 19, 50, 53 – 57 which are directed to greases comprising additive ingredients and are not directed to methods of formation of greases.  Thus, grease having the claimed ingredients including the glycerol derivative such as glycerol oleates are taught by the Waynick’229.  Furthermore, Waynick’112 teaches greases and the 
Applicants argue that the soap based greases comprising lithium hydroxide of Zhang are different from the grease of the claims.  The argument is not persuasive.
Waynick in view of Zhang teach grease having the recited ingredients.  Furthermore, Zhang is a secondary reference which was added to teach the use of glycerol oleates in greases. Argument that soap based greases comprising lithium hydroxide use different additives from sulfonate greases and thus cannot comprise glycerol oleates is unfounded.  Both Waynick references similarly teach the presence of lithium hydroxide and hydroxystearic acid in the grease formation/composition, and thus provide soap greases.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants’ reference to other ingredient(s) in Zhang such as calcium sulfonate detergent etc., is moot as the rejection does not rely upon such limitations.
Applicant’s argument as to teachings in the prior art on addition of glycerol derivatives during the formation of the grease is not persuasive for reasons previously discussed.  
The claims directed to a grease composition do not require the recited process.  The claims directed to methods of grease formation which requires addition of ingredients during the formation of the grease are taught by Waynick’112 which states that additive ingredients can be added and reacted during the formation of the grease.  Therefore, known additives including glycerol derivatives would have been added during the grease formation.
Applicants argue that the grease of the Waynick references were milled.  The argument is not persuasive.
Both references teach milling as optional.  Since the grease comprises the same ingredients the properties such as penetration values etc., would be similar to the claimed composition.  The scope of the teachings of the Waynick references are not limited to their working examples but to the entirety of their respective teachings.
Applicant recites the Waynick declaration dated 12/22/2020 as demonstrating that the addition of glycerol oleate did not improve thickening of the greases.  The argument in not persuasive.
In response to applicant's argument that persons of ordinary skill in the art would not have added glycerol oleate to the grease to improve thickening, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The prior art relies on a different reason for addition of the glycerol oleate.
Applicant argues that the examiner failed to provide examples with the unmilled dropping point of the greases of the Waynick references.  The argument is not persuasive.
Again, the Waynick references teaches similar grease having similar ingredients and prepared in the same way and thus would be expected to possess similar properties as claimed.
Applicants argue that the presence of glycerol derivative in the grease was found to unexpectedly improve the dropping points of the grease.  The argument is not persuasive.  
It is noted that an allegation of unexpected results is insufficient to overcome rejections based on indefiniteness.
The inventive examples are not commensurate in scope with the claims.
The examples require specific ingredients at specific amounts which does not support the breadth of the claims which does not particularly limit the ingredients and their amounts, or allow for amounts much broader than those exemplified.
Applicants thus fail to provide inventive examples that are commensurate in scope with the claims for demonstration of unexpected results that are sufficient to rebut the case of obviousness.
Applicants argue that the FTIR peaks for greases comprising the glycerol oleate as claimed are different from those not having the additive.  The argument is not persuasive because the references allow for the presence of such additives which can be mixed into the composition during the formation of the grease.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771